BUSSEY, Judge
(concurring):
I concur with my colleague, Judge Nix, that the judgment and sentence should be modified and affirmed; and like Judge Nix, I find no fault with trial counsel in selecting his trial strategy, for under the circumstances it does not appear there was any defense available for his clients. That a greater penalty was imposed than appeal counsel feels was justified, is not so much attributable to the conduct of the trial by defense counsel, but rather due to the disparity of punishment agreed on by different juries for similar offenses and to errors which, in my opinion, would not justify a reversal, but necessitates modification.